Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 15, 2015

The Court of Appeals hereby passes the following order:

A16D0004. CHRISTINE T. STONE v. BANK OF NEW YORK MELLON, f/k/a
    BANK OF NEW YORK AS TRUSTEE.

       Christine T. Stone filed an application for discretionary appeal in this Court
in which she challenged a writ of possession issued by the trial court on July 8, 2015.
We dismissed the application as moot, noting that we affirmed the judgment of the
trial court in Stone’s case in an unpublished opinion. See Case No. A15D0502,
dismissed July 29, 2015, citing Stone v. Bank of New York Mellon, Case No.
A11A0314 (decided March 8, 2011). Christine T. Stone filed this application for
discretionary review in the Supreme Court, challenging the same order. The Supreme
Court transferred the application to this Court for lack of jurisdiction. For the reasons
set forth in our prior order, this application for discretionary appeal must be
DISMISSED.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum.”
(Punctuation omitted.) Nally v. Bartow County Grand Jurors, 280 Ga. 790, 791 (3)
(633 SE2d 337) (2006).     In attempting to litigate the same issue multiple times, Stone
has filed an application that has no basis in law and is thus frivolous. This Court is
empowered to impose sanctions upon a party who files a frivolous application for
discretionary appeal. See Court of Appeals Rule 15 (b). We caution Stone against
filing future motions or pleadings in this Court that have no substantial basis in law
as such may result in the imposition of sanctions.
Court of Appeals of the State of Georgia
                                     09/15/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.